Citation Nr: 0119303	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for temporomandibular 
joint (TMJ) syndrome prior to September 30, 1998.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from November 1955 to 
December 1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from July 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Roanoke, 
Virginia.  In that decision, the RO granted service 
connection for TMJ syndrome and assigned a zero percent 
evaluation, effective February 28, 1995.  The RO informed the 
veteran of its decision by letter dated in August 1998.  The 
veteran disagreed with the zero percent rating assignment.  
Thereafter, in a decision dated in March 1999, the RO amended 
the veteran's award to reflect assignment of a 30 percent 
evaluation for TMJ syndrome, effective September 30, 1998.  
That date was identified as the date of receipt of a claim 
for increase.  The RO therefore construed the veteran's 
continued disagreement with the zero percent rating 
assignment for the period February 28, 1995 to September 29, 
1998, as a claim of entitlement to an earlier effective date 
for the 30 percent benefit grant.

Having reviewed the record, however, the Board determines 
that the veteran has timely expressed disagreement with the 
initial rating assignment, and that, consistent with the 
decision of the Court of Appeals for Veterans Claims (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999), the question 
at issue is, in fact, entitlement to a compensable evaluation 
for the rating stage prior to September 30, 1998.  The issue 
has been rephrased accordingly.

The Board further notes that the veteran has clearly 
expressed an intent to limit his appeal to the question of 
entitlement to a compensable evaluation prior to September 
30, 1998.  In his arguments he set out that the currently 
assigned 30 percent rating should be awarded back to February 
28, 1995.  As such, there remains no case or controversy with 
respect to the period for which a 30 percent rating is 
assigned and the matter will not be discussed herein.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).



FINDING OF FACT

Prior to September 30, 1998, symptomatology associated with 
TMJ syndrome was limited to subjective complaints of pain and 
evidence of popping when the veteran opened and closed his 
mouth, without objective evidence of compensably limited 
motion, or any nonunion or malunion of the TMJ on either 
side.


CONCLUSION OF LAW

The criteria for a compensable evaluation for TMJ syndrome 
prior to September 30, 1998, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 4.150, Diagnostic Code 9905 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters

During the pendency of the veteran's appeal, but after the 
claim was last adjudicated by the RO, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

Also relevant to this discussion is the Board's current 
rephrasing of the issue to reflect consideration of the 
propriety of the initial rating assignment for service-
connected TMJ syndrome.  In Bernard v. Brown, the Court held 
that when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Bernard, 4 Vet. App. 
384, 392-94 (1993).

Upon review of the record, the Board finds that the veteran 
is not prejudiced by its consideration of his claim pursuant 
to the VCAA, or on the basis of the propriety of the initial 
rating assignment consistent with Fenderson, supra.  This is 
because the RO has advised the veteran, via its rating 
actions, of the regulatory criteria governing the assignment 
of ratings for TMJ syndrome.  The RO has also obtained 
evidence identified by the veteran and obtained VA 
examination opinions relevant to the disability resulting 
from TMJ syndrome.  The veteran, via his representative, has 
specifically indicated a financial inability to pursue 
private treatment/examination options and has not identified 
any private treatment other than by Dr. Coperhaven whose 
statement is already of record.  Finally, the RO has advised 
the veteran of the evidence considered in connection with his 
claim and has afforded him opportunity to present further 
evidence and/or argument in support of such claim.  The 
veteran has indicated the existence of no additional evidence 
pertinent to his claim.  

In sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  The 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA, or to 
reconsider the claim as rephrased.  A remand for adjudication 
by the RO would thus serve only to further delay resolution 
of the veteran's claim.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim. Rather, the law must be taken at its plain meaning 
and the plain meaning of the requirement that the effective 
date be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

38 C.F.R. § 4.150, Diagnostic Code 9905 pertains to limited 
motion of temporomandibular articulation.  Where motion of 
the intercisal range is limited to between 31 and 40 
millimeters, a 10 percent rating is warranted.  Limitation 
between 21 and 30 millimeters warrants assignment of a 20 
percent rating.  Limitation between 11 and 20 millimeters 
warrants assignment of a 30 percent rating, and, limitation 
between zero and 10 millimeters warrants assignment of a 
40 percent rating.  Where the range of lateral excursion is 
limited from zero to four millimeters a 10 percent rating is 
warranted.  Ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral excursion.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Factual Background

During service the veteran was in an automobile accident and 
fractured his maxilla.  The RO granted service connection for 
facial neuritis and involvement of the maxillary sinus 
bilaterally residual to such injury.

X-rays of the TMJ taken in May 1977 were negative for 
fracture or dislocation.  VA outpatient records dated in 
August 1988 document complaints of pain and/or popping of the 
TMJ with eating.  X-rays taken in September 1998 show 
dislocation of the condylar processes on open mouth views, 
with the processes within the TMJ bilaterally on closed mouth 
view.

In a statement dated in January 1996, Dr. Copenhaver, a 
dentist, indicated the veteran experienced bilateral popping 
of the TMJ.  He referred the veteran to a private oral 
surgeon; the record does not indicate the veteran thereafter 
saw a private dentists/oral surgeon.

VA examination of the veteran was conducted in August 1996.  
At that time the veteran complained of his jaw popping when 
he opened his mouth.  Examination revealed a deviation to the 
right with loud popping in both joints.  The veteran's jaw 
opening was stated to be adequate and not limited.  


The report of VA examination in May 1997 includes the 
veteran's complaints of pain and popping when opening and 
closing his mouth.  He complained his jaw had locked open on 
occasion.  The examiner noted the mandible could not open or 
close on a straight path.  Diagnostic testing was stated to 
show a normal TMJ.  The impression was TMJ dysfunction, 
primarily on the left side.

A medical statement dated in October 1998 includes note that 
the veteran had moderate TMJ dysfunction.  That dentist 
described severe right-sided popping and a right-sided 
deviation when opening the mouth.  


VA examination in December 1998 revealed the veteran to have 
difficulty opening and closing the jaw, with TMJ popping and 
pain on movement.  The veteran was able to open his jaw to 
nine millimeters in a straight opening, and another six 
millimeters with deviation to the right, a total opening of 
15 millimeters.  Beyond that opening caused severe pain, 
popping and clicking.  The examiner also noted a minimal, 
lateral excursive movement of seven millimeters, with 
deviation to the left.  

Analysis

The veteran argues that his TMJ syndrome has been severe 
enough to warrant assignment of a 30 percent rating back to 
February 28, 1995.  He points to continuous complaints of 
pain and popping of his jaw when eating.  He also comments 
that it was not until recent examinations that VA adequately 
evaluated the manifestations of his TMJ dysfunction.  The 
Board has considered the veteran's arguments, and recognizes 
he is competent to report his pain and symptoms such as 
popping and difficulty eating.  However, as a layperson he is 
not competent to assess the degree of disability resulting 
from his TMJ dysfunction.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Disability evaluation of the veteran's TMJ dysfunction must 
be based upon the factors that appear within the rating 
criteria.  Drosky v. Brown, 10 Vet. App. 251 (1997).  Thus, 
the Board has considered the examination evidence relevant to 
the manifested degree of disability from TMJ dysfunction 
prior to September 30, 1998, in conjunction with Diagnostic 
Code 9905 pertaining to the TMJ articulation.  

Examination in August 1996 specifically revealed the 
veteran's jaw opening was not limited.  The May 1997 examiner 
did not comment on the degrees of jaw motion, noting only 
that the veteran was unable to open his mouth in a straight 
path.  However, diagnostic testing was noted to show a normal 
TMJ bilaterally.  There is, in fact, no evidence of 
restricted TMJ articulation such as would warrant a 
compensable rating during 1996 or 1997.  Rather, the first 
evidence of any compensably limited jaw motion is the 
December 1998 report of VA examination, upon which the 
veteran was awarded a 30 percent rating for limited jaw 
motion to 15 millimeters.  However, insofar as the competent 
evidence prior to September 30, 1998, failed to show lateral 
excursion limited to at least four millimeters, or, 
intercisal motion limited to even at least between 31 and 
40 millimeters, not even a compensable evaluation is 
warranted for TMJ dysfunction under Diagnostic Code 9905 
during the time period February 1995 to September 1998.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Specifically, the 
evidence prior to September 30, 1998, shows no nonunion or 
malunion of the mandible to warrant application of 38 C.F.R. 
§ 4.150, Diagnostic Codes 9903, 9904 (2000), or any loss of 
substance of the mandible to warrant consideration under 
38 C.F.R. § 4.150, Diagnostic Codes 9901, 9902 (2000).

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  VCAA, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


ORDER

A compensable evaluation for TMJ syndrome prior to September 
30, 1998, is denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 


